Hill, J.
A plaintiff must recover on the strength of his own title, not on the weakness of the title of his adversary. Powell on Actions for Land, § 130, and citations. Where a deed excepts from its provisions certain land as conveyed in a specified deed recited to have been formerly executed by the grantor to' another person, the grantee does not thereby acquire the .land so excepted; and in a suit by such grantee against such other person, to cancel the former deed and have the title to the land conveyed thereby decreed to be in the plaintiff, where the petition with the exhibits made a part thereof showed upon its face the existence of facts as indicated above, the ease was properly dismissed upon general demurrer.
(a) It would not affect the case even if the former deed had not been delivered, or if the witnesses thereto were incompetent, or if it was not upon a valuable consideration, or if the plaintiff exercised adverse possession for 15 or 16 years, or if the grantee in the senior deed (a corporation) did not have charter power to own land.

Judgment affirmed.


All the Justices concur.